             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 1 of 16




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
 9                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
10
11   ABANTE ROOTER AND PLUMBING )                Case No.
     INC, individually and on behalf of all )
12
     others similarly situated,             )    CLASS ACTION
13                                          )
14   Plaintiff,                             )    COMPLAINT FOR VIOLATIONS
                                            )    OF:
15          vs.                             )
16                                          )   1. NEGLIGENT VIOLATIONS OF
     FUNDIT LENDING SOLUTIONS               )      THE TELEPHONE CONSUMER
17                                                 PROTECTION ACT [47 U.S.C.
     INC.; and DOES 1 through 10,           )
18   inclusive,                             )      §227(b)]
                                                2. WILLFUL VIOLATIONS OF THE
19                                          )      TELEPHONE CONSUMER
     Defendant.                             )      PROTECTION ACT [47 U.S.C.
20                                          )      §227(b)]
21                                          )   3. NEGLIGENT VIOLATIONS OF
                                            )      THE TELEPHONE CONSUMER
22                                                 PROTECTION ACT [47 U.S.C.
                                            )
23                                          )      §227(c)]
                                            )   4. WILLFUL VIOLATIONS OF THE
24                                                 TELEPHONE CONSUMER
                                            )
25                                                 PROTECTION ACT [47 U.S.C.
                                            )      §227(c)]
26                                          )
                                            )    DEMAND FOR JURY TRIAL
27
28



                               CLASS ACTION COMPLAINT
                                           -1-
             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 2 of 16




 1         Plaintiff ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
 2   individually and on behalf of all others similarly situated, alleges the following
 3   upon information and belief based upon personal knowledge:
 4                              NATURE OF THE CASE
 5         1.    Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of FUNDIT LENDING SOLUTIONS
 8   INC. (“Defendant”), in negligently, knowingly, and/or willfully contacting
 9   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
10   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
11   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s
12   privacy.
13                            JURISDICTION & VENUE
14         2.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a California corporation with its principle place of business also in California,
16   seeks relief on behalf of a Class, which will result in at least one class member
17   belonging to a different state than that of Defendant, a New York company.
18   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
19   TCPA, which, when aggregated among a proposed class in the thousands,
20   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore,
21   both diversity jurisdiction and the damages threshold under the Class Action
22   Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
23         3.    Venue is proper in the United States District Court for the Northern
24   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
25   business within the State of California and Plaintiff resides within the County of
26   Alameda.
27                                      PARTIES
28         4.    Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),


                               CLASS ACTION COMPLAINT
                                            -2-
             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 3 of 16




 1   is a rooting and plumbing business in Emeryville, California and is a “person” as
 2   defined by 47 U.S.C. § 153 (39).
 3         5.      Defendant, FUNDIT LENDING SOLUTIONS INC. (“FUNDIT”), is
 4   company providing working capital to small and medium sized businesses, and is
 5   a “person” as defined by 47 U.S.C. § 153 (39).
 6         6.      The above named Defendant, and its subsidiaries and agents, are
 7   collectively referred to as “Defendants.” The true names and capacities of the
 8   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10   names. Each of the Defendants designated herein as a DOE is legally responsible
11   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
12   the Complaint to reflect the true names and capacities of the DOE Defendants
13   when such identities become known.
14         7.      Plaintiff is informed and believes that at all relevant times, each and
15   every Defendant was acting as an agent and/or employee of each of the other
16   Defendants and was acting within the course and scope of said agency and/or
17   employment with the full knowledge and consent of each of the other Defendants.
18   Plaintiff is informed and believes that each of the acts and/or omissions
19   complained of herein was made known to, and ratified by, each of the other
20   Defendants.
21                              FACTUAL ALLEGATIONS
22         8.      Beginning in or around August 2018, Defendant contacted Plaintiff
23   on Plaintiff’s cellular telephone numbers ending in -6147 in an attempt to solicit
24   Plaintiff to purchase Defendant’s services.
25         9.      Defendant used an “automatic telephone dialing system” as defined
26   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its
27   services.
28         10.     Defendant contacted or attempted to contact Plaintiff from telephone


                                 CLASS ACTION COMPLAINT
                                              -3-
             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 4 of 16




 1   numbers belonging to Defendant, including without limitation (516) 758-2389.
 2         11.      Defendant’s calls constituted calls that were not for emergency
 3   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 4         12.      Defendant’s calls were placed to telephone number assigned to a
 5   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 6   pursuant to 47 U.S.C. § 227(b)(1).
 7         13.      During all relevant times, Defendant did not possess Plaintiff’s
 8   “prior express consent” to receive calls using an automatic telephone dialing
 9   system or an artificial or prerecorded voice on its cellular telephones pursuant to
10   47 U.S.C. § 227(b)(1)(A).
11         14.      Furthermore, Plaintiff’s cellular telephone numbers ending in -6147
12   have been on the National Do-Not-Call Registry well over thirty (30) days prior
13   to Defendant’s initial calls.
14         15.      Defendant placed calls soliciting its business to Plaintiff on its
15   cellular telephones beginning in or around August 8, 2018.
16         16.      Such calls constitute solicitation calls pursuant to 47 C.F.R. §
17   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
18         17.      Plaintiff received numerous solicitation calls from Defendant within
19   a 12-month period.
20         18.      Defendant continued to call Plaintiff in an attempt to solicit its
21   services and in violation of the National Do-Not-Call provisions of the TCPA.
22         19.      Upon information and belief, and based on Plaintiff’s experiences of
23   being called by Defendant, and at all relevant times, Defendant failed to establish
24   and implement reasonable practices and procedures to effectively prevent
25   telephone solicitations in violation of the regulations prescribed under 47 U.S.C.
26   § 227(c)(5).
27                                   CLASS ALLEGATIONS
28         20.      Plaintiff brings this action individually and on behalf of all others


                                  CLASS ACTION COMPLAINT
                                              -4-
             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 5 of 16




 1   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
 2   Classes”). The class concerning the ATDS claim for no prior express consent
 3   (hereafter “The ATDS Class”) is defined as follows:
 4
                 All persons within the United States who received any
 5               solicitation/telemarketing   telephone   calls    from
 6               Defendant to said person’s cellular telephone made
                 through the use of any automatic telephone dialing
 7
                 system or an artificial or prerecorded voice and such
 8               person had not previously consented to receiving such
 9
                 calls within the four years prior to the filing of this
                 Complaint
10
11         21.   The class concerning the ATDS claim for revocation of consent, to
12   the extent prior consent existed (hereafter “The ATDS Revocation Class”) is
13   defined as follows:
14
                 All persons within the United States who received any
15               solicitation/telemarketing     telephone      calls    from
16               Defendant to said person’s cellular telephone made
                 through the use of any automatic telephone dialing
17
                 system or an artificial or prerecorded voice and such
18               person had revoked any prior express consent to receive
19               such calls prior to the calls within the four years prior to
                 the filing of this Complaint.
20
21         22.   The class concerning the National Do-Not-Call violation (hereafter
22   “The DNC Class”) is defined as follows:
23
                 All persons within the United States registered on the
24
                 National Do-Not-Call Registry for at least 30 days, who
25               had not granted Defendant prior express consent nor
26               had a prior established business relationship, who
                 received more than one call made by or on behalf of
27               Defendant that promoted Defendant’s products or
28               services, within any twelve-month period, within four


                                CLASS ACTION COMPLAINT
                                             -5-
             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 6 of 16




 1                years prior to the filing of the complaint.
 2
           23.    The class concerning the National Do-Not-Call violation following

 3
     revocation of consent and prior business relationship, to the extent they existed

 4
     (hereafter “The DNC Revocation Class”) is defined as follows:

 5                All persons within the United States registered on the
 6                National Do-Not-Call Registry for at least 30 days, who
                  received more than one call made by or on behalf of
 7
                  Defendant that promoted Defendant’s products or
 8                services, after having revoked consent and any prior
 9
                  established business relationship, within any twelve-
                  month period, within four years prior to the filing of the
10                complaint.
11
12         24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
13   of all persons within the United States who received any solicitation telephone
14   calls from Defendant to said person’s cellular telephone made through the use of
15   any automatic telephone dialing system or an artificial or prerecorded voice and
16   such person had not previously not provided their cellular telephone number to
17   Defendant within the four years prior to the filing of this Complaint.
18         25.    Plaintiff represents, and is a member of, The ATDS Revocation
19   Class, consisting of all persons within the United States who received any
20   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
21   telephone made through the use of any automatic telephone dialing system or an
22   artificial or prerecorded voice and such person had revoked any prior express
23   consent to receive such calls prior to the calls within the four years prior to the
24   filing of this Complaint.
25         26.    Plaintiff represents, and is a member of, The DNC Class, consisting
26   of all persons within the United States registered on the National Do-Not-Call
27   Registry for at least 30 days, who had not granted Defendant prior express
28   consent nor had a prior established business relationship, who received more than


                                 CLASS ACTION COMPLAINT
                                              -6-
             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 7 of 16




 1   one call made by or on behalf of Defendant that promoted Defendant’s products
 2   or services, within any twelve-month period, within four years prior to the filing
 3   of the complaint.
 4         27.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 5   consisting of all persons within the United States registered on the National Do-
 6   Not-Call Registry for at least 30 days, who received more than one call made by
 7   or on behalf of Defendant that promoted Defendant’s products or services, after
 8   having revoked consent and any prior established business relationship, within
 9   any twelve-month period, within four years prior to the filing of the complaint.
10         28.    Defendant, their employees and agents are excluded from The
11   Classes. Plaintiff does not know the number of members in The Classes, but
12   believes the Classes members number in the thousands, if not more. Thus, this
13   matter should be certified as a Class Action to assist in the expeditious litigation
14   of the matter.
15         29.    The Classes are so numerous that the individual joinder of all of its
16   members is impractical. While the exact number and identities of The Classes
17   members are unknown to Plaintiff at this time and can only be ascertained
18   through appropriate discovery, Plaintiff is informed and believes and thereon
19   alleges that The Classes includes thousands of members. Plaintiff alleges that
20   The Classes members may be ascertained by the records maintained by
21   Defendant.
22         30.    Plaintiff and members of The ATDS Class and The ATDS
23   Revocation Class were harmed by the acts of Defendant in at least the following
24   ways: Defendant illegally contacted Plaintiff and ATDS Class members via their
25   cellular telephones thereby causing Plaintiff and ATDS Class and ATDS
26   Revocation Class members to incur certain charges or reduced telephone time for
27   which Plaintiff and ATDS Class and ATDS Revocation Class members had
28   previously paid by having to retrieve or administer messages left by Defendant


                                CLASS ACTION COMPLAINT
                                             -7-
             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 8 of 16




 1   during those illegal calls, and invading the privacy of said Plaintiff and ATDS
 2   Class and ATDS Revocation Class members.
 3         31.    Common questions of fact and law exist as to all members of The
 4   ATDS Class which predominate over any questions affecting only individual
 5   members of The ATDS Class. These common legal and factual questions, which
 6   do not vary between ATDS Class members, and which may be determined
 7   without reference to the individual circumstances of any ATDS Class members,
 8   include, but are not limited to, the following:
 9                a.     Whether, within the four years prior to the filing of this
10                       Complaint, Defendant made any telemarketing/solicitation call
11                       (other than a call made for emergency purposes or made with
12                       the prior express consent of the called party) to a ATDS Class
13                       member using any automatic telephone dialing system or any
14                       artificial or prerecorded voice to any telephone number
15                       assigned to a cellular telephone service;
16                b.     Whether Plaintiff and the ATDS Class members were
17                       damaged thereby, and the extent of damages for such
18                       violation; and
19                c.     Whether Defendant and their agents should be enjoined from
20                       engaging in such conduct in the future.
21         32.    As a person that received numerous telemarketing/solicitation calls
22   from Defendant using an automatic telephone dialing system or an artificial or
23   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
24   claims that are typical of The ATDS Class.
25         33.    Common questions of fact and law exist as to all members of The
26   ATDS Revocation Class which predominate over any questions affecting only
27   individual members of The ATDS Revocation Class. These common legal and
28   factual questions, which do not vary between ATDS Revocation Class members,


                                 CLASS ACTION COMPLAINT
                                              -8-
             Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 9 of 16




 1   and which may be determined without reference to the individual circumstances
 2   of any ATDS Revocation Class members, include, but are not limited to, the
 3   following:
 4                a.    Whether, within the four years prior to the filing of this
 5                      Complaint, Defendant made any telemarketing/solicitation call
 6                      (other than a call made for emergency purposes or made with
 7                      the prior express consent of the called party) to an ATDS
 8                      Revocation Class member, who had revoked any prior express
 9                      consent to be called using an ATDS, using any automatic
10                      telephone dialing system or any artificial or prerecorded voice
11                      to any telephone number assigned to a cellular telephone
12                      service;
13                b.    Whether Plaintiff and the ATDS Revocation Class members
14                      were damaged thereby, and the extent of damages for such
15                      violation; and
16                c.    Whether Defendant and their agents should be enjoined from
17                      engaging in such conduct in the future.
18         34.    As a person that received numerous telemarketing/solicitation calls
19   from Defendant using an automatic telephone dialing system or an artificial or
20   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
21   is asserting claims that are typical of The ATDS Revocation Class.
22         35.    Plaintiff and members of The DNC Class and DNC Revocation
23   Class were harmed by the acts of Defendant in at least the following ways:
24   Defendant illegally contacted Plaintiff and DNC Class and DNC Revocation
25   Class members via their telephones for solicitation purposes, thereby invading the
26   privacy of said Plaintiff and the DNC Class and DNC Revocation Class members
27   whose telephone numbers were on the National Do-Not-Call Registry. Plaintiff
28   and the DNC Class and DNC Revocation Class members were damaged thereby.


                                CLASS ACTION COMPLAINT
                                             -9-
            Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 10 of 16




 1         36.    Common questions of fact and law exist as to all members of The
 2   DNC Class which predominate over any questions affecting only individual
 3   members of The DNC Class. These common legal and factual questions, which
 4   do not vary between DNC Class members, and which may be determined without
 5   reference to the individual circumstances of any DNC Class members, include,
 6   but are not limited to, the following:
 7                a.     Whether, within the four years prior to the filing of this
 8                       Complaint, Defendant or its agents placed more than one
 9                       solicitation call to the members of the DNC Class whose
10                       telephone numbers were on the National Do-Not-Call Registry
11                       and who had not granted prior express consent to Defendant
12                       and did not have an established business relationship with
13                       Defendant;
14                b.     Whether Defendant obtained prior express written consent to
15                       place solicitation calls to Plaintiff or the DNC Class members’
16                       telephones;
17                c.     Whether Plaintiff and the DNC Class member were damaged
18                       thereby, and the extent of damages for such violation; and
19                d.     Whether Defendant and their agents should be enjoined from
20                       engaging in such conduct in the future.
21         37.    As a person that received numerous solicitation calls from Defendant
22   within a 12-month period, who had not granted Defendant prior express consent
23   and did not have an established business relationship with Defendant, Plaintiff is
24   asserting claims that are typical of the DNC Class.
25         38.    Common questions of fact and law exist as to all members of The
26   DNC Class which predominate over any questions affecting only individual
27   members of The DNC Revocation Class.              These common legal and factual
28   questions, which do not vary between DNC Revocation Class members, and


                                 CLASS ACTION COMPLAINT
                                              - 10 -
            Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 11 of 16




 1   which may be determined without reference to the individual circumstances of
 2   any DNC Revocation Class members, include, but are not limited to, the
 3   following:
 4                a.    Whether, within the four years prior to the filing of this
 5                      Complaint, Defendant or its agents placed more than one
 6                      solicitation call to the members of the DNC Class whose
 7                      telephone numbers were on the National Do-Not-Call Registry
 8                      and who had revoked any prior express consent and any
 9                      established business relationship with Defendant;
10                b.    Whether Plaintiff and the DNC Class member were damaged
11                      thereby, and the extent of damages for such violation; and
12                c.    Whether Defendant and their agents should be enjoined from
13                      engaging in such conduct in the future.
14         39.    As a person that received numerous solicitation calls from Defendant
15   within a 12-month period, who, to the extent one existed, had revoked any prior
16   express consent and any established business relationship with Defendant,
17   Plaintiff is asserting claims that are typical of the DNC Revocation Class.
18         40.    Plaintiff will fairly and adequately protect the interests of the
19   members of The Classes. Plaintiff has retained attorneys experienced in the
20   prosecution of class actions.
21         41.    A class action is superior to other available methods of fair and
22   efficient adjudication of this controversy, since individual litigation of the claims
23   of all Classes members is impracticable. Even if every Classes member could
24   afford individual litigation, the court system could not. It would be unduly
25   burdensome to the courts in which individual litigation of numerous issues would
26   proceed. Individualized litigation would also present the potential for varying,
27   inconsistent, or contradictory judgments and would magnify the delay and
28   expense to all parties and to the court system resulting from multiple trials of the


                                CLASS ACTION COMPLAINT
                                             - 11 -
               Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 12 of 16




 1   same complex factual issues. By contrast, the conduct of this action as a class
 2   action presents fewer management difficulties, conserves the resources of the
 3   parties and of the court system, and protects the rights of each Classes member.
 4         42.      The prosecution of separate actions by individual Classes members
 5   would create a risk of adjudications with respect to them that would, as a practical
 6   matter, be dispositive of the interests of the other Classes members not parties to
 7   such adjudications or that would substantially impair or impede the ability of such
 8   non-party Class members to protect their interests.
 9         43.      Defendant have acted or refused to act in respects generally
10   applicable to The Classes, thereby making appropriate final and injunctive relief
11   with regard to the members of the Classes as a whole.
12                             FIRST CAUSE OF ACTION
13             Negligent Violations of the Telephone Consumer Protection Act
14                                   47 U.S.C. §227(b).
15               On Behalf of the ATDS Class and ATDS Revocation Class
16         44.      Plaintiff repeats and incorporates by reference into this cause of
17   action the allegations set forth above at Paragraphs 1-43.
18         45.      The foregoing acts and omissions of Defendant constitute numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
21   particular 47 U.S.C. § 227 (b)(1)(A).
22         46.      As a result of Defendant’s negligent violations of 47 U.S.C. §
23   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
24   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
25   227(b)(3)(B).
26         47.      Plaintiff and the ATDS Class and ATDS Revocation Class members
27   are also entitled to and seek injunctive relief prohibiting such conduct in the
28   future.


                                 CLASS ACTION COMPLAINT
                                             - 12 -
            Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 13 of 16




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5           On Behalf of the ATDS Class and the ATDS Revocation Class
 6         48.    Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth above at Paragraphs 1-47.
 8         49.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         50.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
14   members are entitled an award of $1,500.00 in statutory damages, for each and
15   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
16   227(b)(3)(C).
17         51.    Plaintiff and the Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                            THIRD CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                   47 U.S.C. §227(c)
22            On Behalf of the DNC Class and the DNC Revocation Class
23         52.    Plaintiff repeats and incorporates by reference into this cause of
24   action the allegations set forth above at Paragraphs 1-51.
25         53.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
28   particular 47 U.S.C. § 227 (c)(5).


                                 CLASS ACTION COMPLAINT
                                             - 13 -
               Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 14 of 16




 1         54.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 2   Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
 3   award of $500.00 in statutory damages, for each and every violation, pursuant to
 4   47 U.S.C. § 227(c)(5)(B).
 5         55.     Plaintiff and the DNC Class and DNC Revocation Class members
 6   are also entitled to and seek injunctive relief prohibiting such conduct in the
 7   future.
 8                           FOURTH CAUSE OF ACTION
 9    Knowing and/or Willful Violations of the Telephone Consumer Protection
10                                           Act
11                                 47 U.S.C. §227 et seq.
12                On Behalf of the DNC Class and DNC Revocation Class
13         56.     Plaintiff repeats and incorporates by reference into this cause of
14   action the allegations set forth above at Paragraphs 1-55.
15         57.     The foregoing acts and omissions of Defendant constitute numerous
16   and multiple knowing and/or willful violations of the TCPA, including but not
17   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
18   in particular 47 U.S.C. § 227 (c)(5).
19         58.     As a result of Defendant’s knowing and/or willful violations of 47
20   U.S.C. § 227(c), Plaintiff     and the DNC Class and DNC Revocation Class
21   members are entitled an award of $1,500.00 in statutory damages, for each and
22   every violation, pursuant to 47 U.S.C. § 227(c)(5).
23         59.     Plaintiff and the DNC Class and DNC Revocation Class members
24   are also entitled to and seek injunctive relief prohibiting such conduct in the
25   future.
26                                PRAYER FOR RELIEF
27   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
28



                                 CLASS ACTION COMPLAINT
                                             - 14 -
          Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 15 of 16




 1                         FIRST CAUSE OF ACTION
 2       Negligent Violations of the Telephone Consumer Protection Act
 3                                47 U.S.C. §227(b)
 4           • As a result of Defendant’s negligent violations of 47 U.S.C.
 5             §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
 6             Class members are entitled to and request $500 in statutory
 7             damages, for each and every violation, pursuant to 47 U.S.C.
 8             227(b)(3)(B).
 9           • Any and all other relief that the Court deems just and proper.
10                       SECOND CAUSE OF ACTION
11   Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                       Act
13                                47 U.S.C. §227(b)
14           • As a result of Defendant’s willful and/or knowing violations of 47
15             U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
16             Revocation Class members are entitled to and request treble
17             damages, as provided by statute, up to $1,500, for each and every
18             violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.
19             §227(b)(3)(C).
20           • Any and all other relief that the Court deems just and proper.
21                        THIRD CAUSE OF ACTION
22       Negligent Violations of the Telephone Consumer Protection Act
23                                47 U.S.C. §227(c)
24           • As a result of Defendant’s negligent violations of 47 U.S.C.
25             §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
26             members are entitled to and request $500 in statutory damages, for
27             each and every violation, pursuant to 47 U.S.C. 227(c)(5).
28           • Any and all other relief that the Court deems just and proper.


                               CLASS ACTION COMPLAINT
                                         - 15 -
            Case 4:20-cv-00919-DMR Document 1 Filed 02/06/20 Page 16 of 16




 1                           FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(c)
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC
 7                Revocation Class members are entitled to and request treble
 8                damages, as provided by statute, up to $1,500, for each and every
 9                violation, pursuant to 47 U.S.C. §227(c)(5).
10               • Any and all other relief that the Court deems just and proper.
11                                    JURY DEMAND
12         60.    Pursuant to the Seventh Amendment to the Constitution of the
13   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
           Respectfully submitted this 6th Day of February, 2020.
15
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
17                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
18
                                           Law Offices of Todd M. Friedman
19                                         Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 16 -
